                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

 RIA SCHUMACHER,
 Individually And On Behalf Of All
 Others,

                Plaintiffs,
                                                            Case No. 2:16-cv-4078-NKL
         vs.

 SC DATA CENTER, INC. d/b/a
 COLONY BRANDS, INC.,

                Defendant.


                                              ORDER

       Plaintiff Ria Schumacher moves pursuant to Federal Rules of Civil Procedure 59 and 60

for reconsideration of the portions of the Court’s order dismissing two of her three claims for lack

of subject matter jurisdiction. For the reasons discussed below, the motion is granted.


       I.      Standard

        “Rule 59(e) motions serve the limited function of correcting manifest errors of law or fact

or to present newly discovered evidence.” United States v. Metro. St. Louis Sewer Dist., 440 F.3d

930, 933 (8th Cir. 2006) (quotation marks and citation omitted). Similarly, Rule 60(b) permits the

Court, on motion, to relieve a party from a final judgment or order for mistake, inadvertence,

surprise, or excusable neglect, although the “extraordinary relief” for which Rule 60(b) provides

“may be granted only upon an adequate showing of exceptional circumstances.” Williams v. York,

891 F.3d 701, 706 (8th Cir. 2018) (quotation marks and citation omitted). In short, “[w]here the

district court believes that an earlier decision was reached in error, it may revisit the decision ‘to

avoid later reversal.’” Conrod v. Davis, 120 F.3d 92, 95 (8th Cir. 1997) (citation omitted). The
Court has “broad discretion in determining whether to grant a motion to alter or amend

judgment . . . .” Glob. Network Techs., Inc. v. Reg’l Airport Auth. of Louisville & Jefferson Cty.,

122 F.3d 661, 665 (8th Cir. 1997).

       Moreover, where, as here, not all claims are resolved and the district court does not direct

the entry of a final judgment as to one or more claims or parties, the decision “‘is subject to revision

at any time before the entry of [final] judgment.” K.C.1986 Ltd. P’ship v. Reade Mfg., 472 F.3d

1009, 1017 (8th Cir. 2007) (quoting Fed R. Civ. P. 54(b); see Fed. R. Civ. P 54(b) (“When an

action presents more than one claim for relief . . . , the court may direct entry of a final judgment

as to one or more, but fewer than all, claims or parties only if the court expressly determines that

there is no just reason for delay. Otherwise, any order or other decision, however designated, that

adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties does

not end the action as to any of the claims or parties and may be revised at any time before the entry

of a judgment adjudicating all the claims and all the parties’ rights and liabilities.”). “The district

court has the inherent power to reconsider and modify an interlocutory order any time prior to the

entry of judgment.” K.C.1986, 472 F.3d at 1017 (citation omitted).


       II.     Analysis

       Schumacher argues that the Court erred when it dismissed Count III (the failure-to-

authorize claim) and Count II (the improper-disclosure claim).


               a. Count III – Failure-to-Authorize Claim

       Ms. Schumacher has alleged that SC obtained more information about her than she

authorized SC to obtain, in violation of 15 U.S.C. Section 1681b(b)(2)(A)(ii). That section

provides, in relevant part, that, “a person may not procure a consumer report, or cause a consumer

report to be procured, for employment purposes with respect to any consumer, unless . . . the

                                                   2
consumer has authorized in writing . . . the procurement of the report by that person.”

       The Court previously concluded that the alleged violation of Section 1681b(b)(2)(A)(ii) “is

the type of harm that Congress intended to prevent in enacting the FCRA and is also akin to a

traditional common law claim.” Doc. 102, p. 12. The Court reasoned as follows:

       “[T]o determine whether an intangible harm counts as an injury in fact, [the Court]
       must consider Congress’ judgment and whether the alleged intangible harm has a
       close relationship to a harm that traditionally provided a basis for suit in the Anglo-
       American legal system.” Heglund v. Aitkin County, 871 F.3d 572, 577 (8th Cir.
       2017); see also Spokeo[, Inc. v. Robins], 136 U.S. [1540,] 1549 [(2016)].
       Congress enacted the FCRA to, among other things “protect consumer privacy.”
       Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 52, 127 S. Ct. 2201, 2205 (2007). The
       Eighth Circuit has likened an FCRA claim to a common law claim for invasion of
       privacy. See Auer v. Trans Union, LLC, 902 F.3d 873, 877 (8th Cir. 2018) (noting
       that “invasion of privacy did provide a basis for suit at common law”)
       (citing Braitberg v. Charter Commc’ns, Inc., 836 F.3d 925, 930 (8th Cir. 2016)).

Doc. 102, p. 11. “‘[T]he unlawful disclosure of legally protected information’” causes “‘a clear

de facto injury’” and “concrete” harm. Long v. Se. Pennsylvania Transportation Auth., 903 F.3d

312, 322 (3d Cir. 2018) (quotation marks and citation omitted)). Thus, the Court concluded that

“[i]f Ms. Schumacher were able to support her allegations with evidence, she could establish an

intangible injury to her privacy sufficient to confer standing.” Doc. 102, p. 12.

       However, the Court previously found that “[t]he evidence in the record . . . indicates that

SC received from its third-party provider nothing more than a criminal background check, and Ms.

Schumacher plainly authorized the third party’s performance of a criminal background search.”

Doc. 102, p. 13. Schumacher argues that this finding was in error because the Court overlooked

evidence showing that SC conducted more than a criminal background check.

       Insofar as Schumacher argues that the Locator-County Validator search returned more than

a criminal background search, the Court already addressed that argument in the order on the motion

to dismiss. See Doc. 102, p. 13 (noting that “the ‘Locator – County Validator’ report[] does not


                                                 3
show address information, but instead, shows criminal background information”).            Even if

Schumacher is correct that the background search involved Schumacher’s Social Security number,

the evidence indicated that the information that the search yielded concerned her criminal

background. See Doc. 32-4, p. 1 (“The purpose of Social Security Trace/Address Locator Report

is to locate jurisdictions for purposes of expanding the scope of the criminal background check.”)

(emphasis added). The Court therefore will not reconsider on this basis its conclusion that the

evidence showed only that SC conducted a criminal background search—the type of consumer

report that Schumacher authorized.

        However, Schumacher also highlights the fact that “[t]he first page of document 32-4 states

that a sex offender search is a non-criminal background check.” Schumacher authorized only a

criminal background search, and the report that SC produced expressly describes a sex-offender

search as a “non-criminal” search. See Doc. 32-4, p. 1 (“To the extent criminal background results

are duplicative of findings from non-criminal background checks, such as a sex offender hit, the

results are duplicated in the report.”) (emphases added).       “National Sex Offender” was a

“component” of the background search that SC performed with respect to Schumacher. Id.

Therefore, SC, by the terms of its report, conducted a “non-criminal background check[]” as to

Schumacher, despite the fact that it had Schumacher’s consent to conduct only a criminal

background check. In other words, Schumacher did not authorize SC to procure the consumer

report that it procured.1

        Schumacher’s argument that SC conducted more than a criminal background check was

supported by evidence that was already in the record before the Court (Doc. 32-4). The Court’s



1
 SC offered no response to Schumacher’s argument that the sex offender search constituted a non-
criminal background check.

                                                 4
prior conclusion that “[t]he evidence in the record . . . indicates that SC received from its third-

party provider nothing more than a criminal background check” therefore was in error.

Accordingly, reconsideration is warranted. See Glob. Network Techs., 122 F.3d at 665 (“A district

court has broad discretion in determining whether to grant a motion to alter or amend judgment,

and this court will not reverse absent a clear abuse of discretion.”); see also Metro. St. Louis Sewer

Dist., 440 F.3d at 933 (noting that “correcting manifest errors of law or fact” are among the limited

functions of Rule 59(e) motions (quotation marks and citations omitted)).

       Because the Court has not yet entered final judgment as to any of the claims in this case, it

has the “inherent power to reconsider and modify its prior order on this subject.” K.C.1986, 472

F.3d at 1017 (citation omitted). Moreover, the matter here involves neither novel theories nor facts

that could have been but were not presented. Schumacher has consistently argued that SC

conducted more than a criminal background search, and evidence of that fact was in the record on

the motion to dismiss—the Court simply overlooked it. For these reasons, the Court’s decision to

reconsider its prior order is well within both its inherent power to modify its own interlocutory

decision under Rule 54 and the broad discretion afforded it under Rule 59(e).

       The cases that SC cite do not warrant a different outcome. As a preliminary matter, they

acknowledge that a clear error of fact provides a basis for reconsideration. See, e.g., Arnold v.

ADT Sec. Serv., Inc. 627 F.3d 716, 721 (8th Cir. 2010) (“Motions for reconsideration [under Rule

60(b)] serve a limited function: to correct manifest errors of law or fact or to present newly

discovered evidence.” (quotation marks and citation omitted)). Moreover, SC has not cited any

case in which the Eighth Circuit reversed a district court for exercising its “broad discretion” to

grant a motion for reconsideration. See Metro. St. Louis Sewer Dist., 440 F.3d at 933 n.3 (finding

no abuse of discretion in denial of Rule 59(e) motion); Arnold v. ADT Sec. Serv., Inc. 627 F.3d



                                                  5
716, 721-22 (8th Cir. 2010) (finding no abuse of discretion in denial of Rule 60(b) motion);

Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414 (8th Cir. 1988)) (finding no abuse of

discretion in district court’s denial of motion for reconsideration); Prudential Ins. Co. of Am. v.

Nat’l Park Med. Ctr., Inc., 413 F.3d 897, 903 (8th Cir. 2005) (finding that district court had

authority to reach merits of Rule 60(b)(5) motion and reversing in part on the law); Bradley

Timberland Resources v. Bradley Lumber Co., 712 F.3d 401, 407 (8th Cir. 2013) (affirming denial

of motion for reconsideration).

       Because the evidence in the record establishes that SC procured a consumer report for

employment purposes with respect to Schumacher without Schumacher’s written authorization, in

violation of Section 1681b(b)(2)(A)(ii), the Court cannot but conclude that Schumacher has

standing to pursue her lack-of-authorization claim, and the Court therefore must reinstate Count

III.


               b. Count II - Improper-Disclosure Claim

       The Court next considers whether reconsideration of Schumacher’s improper-disclosure

claim is warranted. That claim arose under 15 U.S.C. Section 1681b(b)(2)(A)(i), which provides,

in relevant part, that “a person may not procure a consumer report, or cause a consumer report to

be procured, for employment purposes with respect to any consumer, unless— (i) a clear and

conspicuous disclosure has been made in writing to the consumer at any time before the report is

procured or caused to be procured, in a document that consists solely of the disclosure, that a

consumer report may be obtained for employment purposes . . . .” The Court dismissed the

improper-disclosure claim because Schumacher had not alleged that she did not see or understand

the disclosure, or that she would not have signed it had she understood it, and therefore the Court

could not infer concrete harm. Doc. 102, p. 11.


                                                  6
       However, the Court’s reconsideration of Schumacher’s lack-of-authorization claim

compels reconsideration of Schumacher’s improper-disclosure claim as well. SC’s form did not

disclose the type of consumer report that it procured. SC’s failure to comply with the plain

language of the FCRA regarding the form of the disclosure therefore was not a mere procedural

violation, but a substantive one. Not only was SC’s purported disclosure in the wrong format, as

the Court initially believed, but also, more fundamentally, it was not “clear”—to the contrary, it

was misleading.

       Such a violation inflicts a de facto injury-in-fact on the consumer. See Syed v. M-I, LLC,

853 F.3d 492, 499-500 (9th Cir. 2017) (holding that “15 U.S.C. § 1681b(b)(2)(A)(i)[] creates a

right to information by requiring prospective employers to inform job applicants that they intend

to procure their consumer reports as part of the employment application process,” and therefore, a

properly pleaded claim pursuant to that statute “alleges more than a ‘bare procedural violation’”);

Long, 903 F.3d at 322 (holding that “‘the unlawful disclosure of legally protected information’”

causes “‘a clear de facto injury’” and “concrete” harm (quotation marks and citation omitted)); cf.

Auer, 902 F.3d at 878 (describing failure to comply with “procedural requirements” as only

possible “technical violations” because “there [wa]s no well-pleaded allegation that the City acted

beyond [plaintiff’s] consent”); Fields v. Beverly Health & Rehab. Servs., Inc., No. 16-0527, 2017

WL 812104, at *5 (D. Minn. Mar. 1, 2017) (stating that “consumers have a substantive right to the

statutorily required information provided in a non-confusing manner,” but finding no standing

where plaintiff “failed to demonstrate that she was not informed about which type of report

Defendants were procuring”).

       The deficiency in SC’s form is precisely the type of harm that Congress sought to address

in enacting the FCRA. See 15 U.S.C.A. § 1681 (describing the “purpose” of the statute as requiring



                                                7
the adoption of “reasonable procedures for meeting the needs of commerce for . . . personnel . . .

in a manner which is fair and equitable to the consumer, with regard to the confidentiality, . . .

relevance, and proper utilization of such information”). The harm at issue also is akin to not only

a common law claim of invasion of privacy, but also claims based on misrepresentation and

contract. SC made a representation concerning the type of information about Schumacher it would

procure, and then SC proceeded to procure more information than it said it would. Both

congressional intent and common law corollaries compel the conclusion that SC’s failure to

disclose that it would procure a consumer report concerning Schumacher for employment purposes

left Schumacher with “an injury in fact . . . .” Heglund, 871 F.3d at 577. She therefore has standing

to pursue her claim concerning the form of the disclosure, and the Court must reinstate Count II.


       III.    Conclusion

       For the reasons discussed above, the Court GRANTS Schumacher’s motion for

reconsideration. The Court reverses its decision dismissing Counts II and III, and denies SC’s

motion to dismiss in its entirety.



                                                      s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

Dated: September 3, 2019
Jefferson City, Missouri




                                                 8
